NO. 07-07-0393-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                     OCTOBER 5, 2007

                           ______________________________


                    IN RE JUAN ROBERTO RODRIGUEZ, RELATOR

                          _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Relator, Juan Roberto Rodriguez, an inmate proceeding pro se has filed a “Petition

for Writ of Prohibition” naming the Texas Board of Pardons and Paroles and the Texas

Department of Criminal Justice–Institutional Division as Respondents. His petition is

couched in terms more appropriate to that of a petition for writ of mandamus. Rodriguez

alleges he was “deprived of his privileges to litigate his legal matter’s [sic] to both agency’s

[sic] and court systems to remedy issues that are state constitutional protections.”1




       1
       Relator’s complaint relates to an alleged breach of a parole contract raised in Juan
Roberto Rodriguez v. State of Texas, Cause Number 07-07-0388-CR, which was
dismissed for want of jurisdiction on this same date.
       Our jurisdiction to issue writs is limited. We have authority to issue writs when

necessary to enforce our jurisdiction and against district and county court judges within our

district. Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). The Respondents named herein

are not parties against whom we may issue a writ of prohibition or a writ of mandamus.

Additionally, Rodriguez has not demonstrated that the exercise of our writ power is

necessary to enforce our jurisdiction. Consequently, we have no jurisdiction to grant

Rodriguez any relief.


       Accordingly, this proceeding is dismissed for want of jurisdiction.


                                                  Patrick A. Pirtle
                                                      Justice




                                             2